DETAILED ACTION
This office action is in response to the instant application filed on 04/06/2020.
Claims 1-30 are pending of which claims 1, 13, 20, and 24 are independent claims.
IDS, filed on 06/17/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA .
.Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1-5, 12-16, 19-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180279152 to Kim (hereinafter “Kim”)  in view of US. Pub. 20200221448 to Park (hereinafter “Park”) and the combination of Kim and Park is further combined with US. Pub. 20200244411 to Takeda (hereinafter “Takeda”).
 

Regarding claim 1: Kim discloses a method for wireless communications by a base station (BS), comprising: transmitting, without repetition, a physical downlink shared channel (PDSCH) to a user equipment (UE) in a set of initial transmissions in a period of a transmission cycle (Kim, see paragraph [0020], Table 1, a CSI-RS resource information carried by PDSCH  includes a repetition indicator in Table 1, where, in the CSI-RS setting, if the value of the indicator D (distance) is 0, no repetition is applied ); 

However, Kim does not explicitly teach activating repetition, including multiple transmissions for physical downlink control channels (PDCCHs) for the UE during the period. However, Park in the same or similar field of endeavor teaches activating repetition (Park, see paragraph [0109], an information region used for directing activation/deactivation of the intra-slot PUCCH repetition may be included in a DL assignment DCI format used for transmitting the PDSCH resource allocation information; the base station may dynamically direct activation/deactivation of the intra-slot PUCCH repetition through the information region), including multiple transmissions for physical downlink control channels (PDCCHs) for the UE during the period (Park, see paragraph [0100-0103], an uplink control channel resource set may be configured to be used for transmitting uplink control information to the UE in order to transmit HARQ ACK/NACK feedback information for the PDSCH received from the base station using PDCCH and based on the feedback retransmission is received, the sub slot-based PUCCH repetition (or multiplexing PUCCH transmission); in such a case, the configuration information for the sub slot-based PUCCH resource set may additionally include repetition times setting information for transmission of the uplink control information in addition to the PUCCH resource setting information configuring the slot-based PUCCH resource set). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Kim’s system/method because it would allow frequency range configuration using an NR system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficiently satisfy different requirements for data rates, latency, reliability, coverage, and the like (Park; [0005]).

However, Kim does not explicitly teach configuration of a potential retransmission slot. However, Takeda in the same or similar field of endeavor teaches configuration of  a potential retransmission slot (Takeda, see paragraph [0080], a slot configuration in which the data allocation field upon retransmission is the same as  the initial transmission or larger than the initial transmission (see FIG. 6C). FIG. 6C shows a case in which slots are configured so that data is allocated to the same field (for example, data is allocated to the same number of symbols) in slots for initial transmission and retransmission. In this way, retransmission can be performed properly by limiting the slot configurations to use to retransmit data based on the slot configuration that was used to transmit this data). In view of the above, having the method of Kim and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing 

Regarding claim 2: Kim discloses the method of claim 1, wherein the multiple transmissions are at different times (Kim, see  TABLE 1, CSI-RS resource setting for multiple transmissions: if the indications, in CSI-RS, such as, Slot & Symbol-level Number of resources per symbol=[2, 4, 8, 16, 32, 64]; Sub-time unit order (L)=[1, 2, 4] and  if L > 1, Time-domain repetition distance (D): D = [0, 4] and if D = 0, no repetition is applied; if D = 4, time-domain repetition is applied;  Tx  period=[5 ms, 10 ms, 15 ms, 20 ms], and periodic Subcarrier spacing=[60 KHz, 120 KHz, 240 KHz]; see paragraph[0229], given the above values of Table 1, a plurality of resource sets may be set in one OFDM symbol and when a  terminal sets a sub-time unit ( a sub-time represents a different time within a time-unit or slot or time interval) OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor.

Regarding claim 3: Kim discloses the method of claim 1, wherein the multiple transmissions are at a same time (Kim, see  TABLE 1, CSI-RS resource setting if the indications, in CSI-RS, such as, Slot & Symbol-level Number of resources per symbol=[2, 4, 8, 16, 32, 64]; Sub-time unit order (L)=[1, 2, 4] and  if L > 1, Time-domain repetition distance (D): D = [0, 4] and if D = 0, no repetition is applied; if D = 4, time-domain repetition is applied;  Tx  period=[5 ms, 10 ms, 15 ms, 20 ms], and periodic Subcarrier spacing=[60 KHz, 120 KHz, 240 KHz]; see paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme within a sub-time, and symbols within a sub-time are within the same time; and  the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor.

Regarding claim 4: Kim discloses the method of claim 1, wherein the multiple transmissions are transmitted via different transmit beams (Kim, see paragraph  see paragraph[0229], given the values of Table 1, for  multiple transmissions, a plurality of resource sets may be set in one OFDM symbol  and when a  terminal sets a sub-time ( a sub-time represents a different time unit within a time-unit or slot or time interval) unit OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph[0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor).  

Regarding claim 5: Kim discloses the method of claim 4, wherein the multiple transmissions are transmitted from a plurality of transmit reception points (TRPs) (Kim, see paragraph [0231], FIG. 35, for multiple transmissions, a case in which two resource groups are set in one OFDM symbol and each resource group may be transmitted from a different base station antenna panel or TRP). 
    
Regarding claim 12: Kim base station (BS), comprising: transmitting, without repetition. However, Kim does not explicitly teach the method of claims 1, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period. However, Takeda in the same or similar field of endeavor teaches the method of claims 1, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period (Takeda, see paragraph [0080], a slot configuration in which the data allocation field upon retransmission is the same as the initial transmission or larger than the initial transmission (see FIG. 6C), and  FIG. 6C shows a case in which slots are configured so that data is allocated to the same field (for example, data is allocated to the same number of symbols) in slots for initial transmission and retransmission. In this way, retransmission can be performed properly by limiting the slot configurations to use to retransmit data based on the slot configuration that was used to transmit this data. Note: limitation “threshold number of slots” is taken to represent the size of the slot for retransmission, and see above regarding the size of the retransmission slot).In view of the above, having the method of Kim and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Park as modified by Takeda within the system of Kim  because it would allow a data allocation reporting field configured in downlink control information. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Park  as modified by Takeda  would have been achieved increased processing capacity by the reduction of  blind decoding by a user terminal using the information in the downlink control to locate data allocation information  as disclosed in Takeda para 0064.

Regarding claim 13. A method for wireless communications by a user equipment (UE), comprising: obtaining an indication that a physical downlink shared channel (PDSCH) is scheduled to be transmitted, without repetition, to the UE in a set of initial transmissions in a period of a transmission cycle(Kim, see paragraph [0020], a CSI-RS resource information including a repetition indicator indicating whether a CSI-RS resource set is repeated in a time domain and transmit, to the base station, a beam report for the CSI-RS resource set based on the CSI-RS resource information, and see Table 1, in the CSI-RS setting, if the value of the indicator D (distance) is 0, no repetition is applied ).

However, Kim does not explicitly teach activating repetition, including multiple receptions for physical downlink control channels (PDCCHs) for the UE during the period. However, Park in the same or similar field of endeavor teaches activating repetition, including multiple receptions for physical downlink control channels (PDCCHs) for the UE during the period (Park, see paragraph [0109], an information region used for directing activation/deactivation of the intra-slot PUCCH repetition may be included in a DL assignment DCI format used for transmitting the PDSCH resource allocation information; the base station may dynamically direct activation/deactivation of the intra-slot PUCCH repetition through the information region). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Kim’s system/method because it would allow frequency range configuration using an NR system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficiently satisfy different requirements for data rates, latency, reliability, coverage, and the like (Park; [0005]).

Takeda, see paragraph [0080], a slot configuration in which the data allocation field upon retransmission is the same as  the initial transmission or larger than the initial transmission (see FIG. 6C). FIG. 6C shows a case in which slots are configured so that data is allocated to the same field (for example, data is allocated to the same number of symbols) in slots for initial transmission and retransmission. In this way, retransmission can be performed properly by limiting the slot configurations to use to retransmit data based on the slot configuration that was used to transmit this data). In view of the above, having the method of Kim and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Park as modified by Takeda within the system of Kim because it would allow a data allocation reporting field configured in downlink control information. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Park  as modified by Takeda  would have been achieved increased processing capacity by the reduction of  blind decoding by a user terminal using the information in the downlink control to locate data allocation information  as disclosed in Takeda para 0064.

Regarding claim 14: Kim discloses the method of claim 13, wherein the multiple receptions are at different times (Kim, see  TABLE 1, CSI-RS resource setting if the indications, in CSI-RS, such as, Slot & Symbol-level Number of resources per symbol=[2, 4, 8, 16, 32, 64]; Sub-time unit order (L)=[1, 2, 4] and  if L > 1, Time-domain repetition distance (D): D = [0, 4] and if D = 0, no repetition is applied; if D = 4, time-domain repetition is applied;  Tx  period=[5 ms, 10 ms, 15 ms, 20 ms], and periodic Subcarrier spacing=[60 KHz, 120 KHz, 240 KHz]; see paragraph [0229], given the values of Table 1, a plurality of resource sets may be set in one OFDM symbol and when a  terminal sets a sub-time unit ( a sub-time represents a different time within a time-unit or slot or time interval) OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor).

Regarding claim 15: Kim discloses the method of claim 13, wherein the multiple receptions are at a same time (Kim, see  paragraph[0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme within a sub-time, and symbols within a sub-time are within the same time; and  the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor) 

Regarding claim 16: Kim discloses the method of claim 13, wherein the multiple receptions are received via different receive beams (Kim, see paragraph  [0075], multiple transmission may use different beams, for example, for K' beams reported to a base station having the same UE beam set index among the K base station beams, the base station assumes that the UE  can receive a signal using the same terminal beam; the base station receiving the beam management report including the UE beam set index may simultaneously use beams corresponding to a base station beam IDs having the same set index to transmit and receive signals to and from the UE; alternatively, to transmit and receive a signal to and from the terminal, the base station may alternately use the base station beams corresponding to the base station beam IDs having the same set index without notifying the terminal in advance; and the cell-specific RS for the first layer beam management operation may be replaced with the UE-specific RS for the first layer beam management according to the determination of the base station). 

Regarding claim 19: Kim base station (BS), comprising: transmitting, without repetition. However, Kim does not explicitly teach the method of claims 13, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period. However, Takeda in the same or similar field of endeavor teaches the method of claims 13, wherein the potential retransmission slot occurs a Takeda, see paragraph [0080], a slot configuration in which the data allocation field upon retransmission is the same as the initial transmission or larger than the initial transmission (see FIG. 6C), and  FIG. 6C shows a case in which slots are configured so that data is allocated to the same field (for example, data is allocated to the same number of symbols) in slots for initial transmission and retransmission. In this way, retransmission can be performed properly by limiting the slot configurations to use to retransmit data based on the slot configuration that was used to transmit this data. Note: limitation “threshold number of slots” is taken to represent the size of the slot for retransmission, and see above regarding the size of the retransmission slot).In view of the above, having the method of Kim and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Park as modified by Takeda within the system of Kim  because it would allow a data allocation reporting field configured in downlink control information. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Park  as modified by Takeda  would have been achieved increased processing capacity by the reduction of  blind decoding by a user terminal using the information in the downlink control to locate data allocation information  as disclosed in Takeda para 0064.

Regarding claim 20. An apparatus for wireless communications, comprising: a processor configured to: transmit, without repetition, a physical downlink shared channel Kim, see paragraph [0020], a CSI-RS resource information including a repetition indicator indicating whether a CSI-RS resource set is repeated in a time domain and transmitted to the base station, a beam report for the CSI-RS resource set based on the CSI-RS resource information, and see Table 1, in the CSI-RS setting, if the value of the indicator D (distance) is 0, no repetition is applied).

However, Kim does not explicitly teach activate repetition, including multiple transmissions for physical downlink control channels (PDCCHs) for the UE during the period; and a memory coupled with the processor. However, Park in the same or similar field of endeavor teaches activate repetition, including multiple transmissions for physical downlink control channels (PDCCHs) for the UE during the period; and a memory coupled with the processor (Park, see paragraph [0109], an information region used for directing activation/deactivation of the intra-slot PUCCH repetition may be included in a DL assignment DCI format used for transmitting the PDSCH resource allocation information; the base station may dynamically direct activation/deactivation of the intra-slot PUCCH repetition through the information region). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Kim’s system/method because it would allow frequency range configuration using an NR system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve (Park; [0005]).

However, Kim does not explicitly teach configuration of a potential retransmission slot. However, Takeda in the same or similar field of endeavor teaches configuration of a potential retransmission slot (Takeda, see paragraph [0080], a slot configuration in which the data allocation field upon retransmission is the same as  the initial transmission or larger than the initial transmission (see FIG. 6C). FIG. 6C shows a case in which slots are configured so that data is allocated to the same field (for example, data is allocated to the same number of symbols) in slots for initial transmission and retransmission. In this way, retransmission can be performed properly by limiting the slot configurations to use to retransmit data based on the slot configuration that was used to transmit this data).In view of the above, having the method of Kim and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Park as modified by Takeda within the system of Kim  because it would allow a data allocation reporting field configured in downlink control information. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Park  as modified by Takeda  would have been achieved increased processing capacity by the reduction of  blind decoding by a user terminal using the information in the downlink control to locate data allocation information  as disclosed in Takeda para 0064.

Regarding claim 21: Kim discloses the apparatus of claim 20, wherein the multiple transmissions are at different times(Kim, see  TABLE 1, CSI-RS resource setting for multiple transmissions:  if the indications, in CSI-RS, such as, Slot & Symbol-level Number of resources per symbol=[2, 4, 8, 16, 32, 64]; Sub-time unit order (L)=[1, 2, 4] and  if L > 1, Time-domain repetition; distance (D): D = [0, 4] and if D = 0, no repetition is applied; if D = 4, time-domain repetition is applied;  Tx  period=[5 ms, 10 ms, 15 ms, 20 ms], and periodic Subcarrier spacing=[60 KHz, 120 KHz, 240 KHz]; see paragraph [0229], given the values of Table 1, a plurality of resource sets may be set in one OFDM symbol and when a  terminal sets a sub-time unit ( a sub-time represents a different time within a time-unit or slot or time interval) OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph[0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor) 
.  
Regarding claim 22: Kim discloses the apparatus of claim 20, wherein the multiple transmissions are at a same time(Kim, see  TABLE 1, CSI-RS resource setting multiple transmissions: if the indications, in CSI-RS, such as, Slot & Symbol-level Number of resources per symbol=[2, 4, 8, 16, 32, 64]; Sub-time unit order (L)=[1, 2, 4] and  if L > 1, Time-domain repetition distance (D): D = [0, 4] and if D = 0, no repetition is applied; if D = 4, time-domain repetition is applied;  Tx  period=[5 ms, 10 ms, 15 ms, 20 ms], and periodic Subcarrier spacing=[60 KHz, 120 KHz, 240 KHz]; see paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme within a sub-time, and symbols within a sub-time are within the same time; and  the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor). 
 
Regarding claim 23: Kim discloses the apparatus of claim 20, wherein the multiple transmissions are transmitted via different transmit beams((Kim, see paragraph  see paragraph[0229], given the values of Table 1, a plurality of resource sets may be set in one OFDM symbol  and when a  terminal sets a sub-time ( a sub-time represents a different time unit within a time-unit or slot or time interval) unit OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph[0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor).  

Regarding claim 24. An apparatus for wireless communications, comprising: a processor configured to:   obtain an indication that a physical downlink shared channel (PDSCH) is scheduled to be transmitted, without repetition, to the apparatus in a set of initial transmissions in a period of a transmission cycle (Kim, see paragraph [0020], a CSI-RS resource information including a repetition indicator indicating whether a CSI-RS resource set is repeated in a time domain and transmitted to the base station, a beam report for the CSI-RS resource set based on the CSI-RS resource information, and see Table 1, in the CSI-RS setting, if the value of the indicator D (distance) is 0, no repetition is applied).

However, Kim does not explicitly teach activate repetition, including multiple receptions for physical downlink control channels (PDCCHs) for the apparatus during the period; and a memory coupled with the processor. However, Park in the same or similar field of endeavor teaches  activate repetition, including multiple receptions for physical downlink control channels (PDCCHs) for the apparatus during the period; and a memory coupled with the processor (Park, see paragraph [0109], an information region used for directing activation/deactivation of the intra-slot PUCCH repetition may be included in a DL assignment DCI format used for transmitting the PDSCH resource allocation information; the base station may dynamically direct activation/deactivation of the intra-slot PUCCH repetition through the information region). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Kim’s system/method because it would allow frequency range configuration using an NR system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficiently satisfy different requirements for data rates, latency, reliability, coverage, and the like (Park; [0005]).

However, Kim does not explicitly teach configuration of a potential retransmission slot. However, Takeda in the same or similar field of endeavor teaches configuration of a potential retransmission slot (Takeda, see paragraph [0080], a slot configuration in which the data allocation field upon retransmission is the same as the initial transmission or larger than the initial transmission (see FIG. 6C). FIG. 6C shows a case in which slots are configured so that data is allocated to the same field (for example, data is allocated to the same number of symbols) in slots for initial transmission and retransmission. In this way, retransmission can be performed properly by limiting the slot configurations to use to retransmit data based on the slot configuration that was used to transmit this data). In view of the above, having the method of Kim and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Park as modified by Takeda within the system of Kim because it would allow a data allocation reporting field configured in downlink control information. Furthermore, all references deal with same 

Regarding claim 25: Kim discloses the apparatus of claim 24, wherein the multiple receptions are at different times (Kim, see  TABLE 1, CSI-RS resource setting if the indications, in CSI-RS, such as, Slot & Symbol-level Number of resources per symbol=[2, 4, 8, 16, 32, 64]; Sub-time unit order (L)=[1, 2, 4] and  if L > 1, Time-domain repetition distance (D): D = [0, 4] and if D = 0, no repetition is applied; if D = 4, time-domain repetition is applied;  Tx  period=[5 ms, 10 ms, 15 ms, 20 ms], and periodic Subcarrier spacing=[60 KHz, 120 KHz, 240 KHz]; for the selected number of resources per symbol (multiple transmission), a transmission period is identified, for different set of (number of) resources per symbol (multiple transmission) different configuration applies and Tx period is also different. Note: a set of resources per symbol is configured as one repetition, and similar set is considered as another set, and the transmission period corresponds to receiving period) 

Regarding claim 26: Kim discloses the apparatus of claim 24, wherein the multiple receptions are at a same time(Kim, see  TABLE 1, CSI-RS resource setting if the indications, in CSI-RS, such as, Slot & Symbol-level Number of resources per symbol=[2, 4, 8, 16, 32, 64]; Sub-time unit order (L)=[1, 2, 4] and  if L > 1, Time-domain repetition distance (D): D = [0, 4] and if D = 0, no repetition is applied; if D = 4, time-domain repetition is applied;  Tx  period=[5 ms, 10 ms, 15 ms, 20 ms], and periodic Subcarrier spacing=[60 KHz, 120 KHz, 240 KHz]; see paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme within a sub-time, and symbols within a sub-time are within the same time; and  the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor) 

Regarding claim 27: Kim discloses the apparatus of claim 24, wherein the multiple receptions are received via different receive beams(Kim, see paragraph  [0075], multiple transmission may use different beams, for example, for K' beams reported to a base station having the same UE beam set index among the K base station beams, the base station assumes that the UE  can receive a signal using the same terminal beam; the base station receiving the beam management report including the UE beam set index may simultaneously use beams corresponding to a base station beam IDs having the same set index to transmit and receive signals to and from the UE; alternatively, to transmit and receive a signal to and from the terminal, the base station may alternately use the base station beams corresponding to the base station beam IDs having the same set index without notifying the terminal in advance; and the cell-specific RS for the first layer beam management operation may be replaced with the UE-specific RS for the first layer beam management according to the determination of the base station).  

Regarding claim 30: Kim base station (BS), comprising: transmitting, without repetition. However, Kim does not explicitly teach the apparatus of claim 24, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period. However, Takeda in the same or similar field of endeavor teaches the apparatus of claim 24, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period (Takeda, see paragraph [0080], a slot configuration in which the data allocation field upon retransmission is the same as the initial transmission or larger than the initial transmission (see FIG. 6C), and  FIG. 6C shows a case in which slots are configured so that data is allocated to the same field (for example, data is allocated to the same number of symbols) in slots for initial transmission and retransmission. In this way, retransmission can be performed properly by limiting the slot configurations to use to retransmit data based on the slot configuration that was used to transmit this data. Note: limitation “threshold number of slots” is taken to represent the size of the slot for retransmission, and see above regarding the size of the retransmission slot).In view of the above, having the method of Kim and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Park as modified by Takeda within the system of Kim  because it would allow a data allocation reporting field configured in .


Claims 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180279152 to Kim (hereinafter “Kim”)  in view of US. Pub. Park to Park (hereinafter “Park”) and the combination of Kim and Park is further combined with (US. Pub. 20200244411 to Takeda (hereinafter “Takeda”) and US. Pub. 20200107310 to Wang (hereinafter “Wang”)).
 

Regarding claim 6: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 1, further comprising: determining to activate the repetition based on an indication that the UE did not successfully decode the PDSCH. However, Wang in the same or similar field of endeavor teaches the method of claim 1, further comprising: determining to activate the repetition based on an indication that the UE did not successfully decode the PDSCH (Wang, see paragraph[0025], in order to successfully receive indications, decoding a signal received on a downlink shared channel and determining the receiving beam is to be changed from the first receiving beam to the second receiving beam based on a determination that a cyclic redundancy check for the signal received via the downlink shared channel has failed more than a defined threshold number of times, and see paragraph [0066], for the new beam configuring repetition by configuring in channel State Information Reference Signal (CSI-RS) the repetition parameter "ON" for transmission from the same Tx beam multiple times so the UE receiver can sweep its receiver beam to find the best one). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Kim’s system/method because it would allow adoption of a receiver beamforming technology.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase efficiency by overcoming the blockage effect, especially to reduce the user self-blockage (Wang; [0063]).

Regarding claim 10: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 9, further comprising: wherein the transmitting of the PDCCH and the repetition of the PDCCH is in response to the indication. However, Park in the same or similar field of endeavor teaches the method of claim 9, further comprising: wherein the transmitting of the PDCCH and the repetition of the PDCCH is in response to the indication (Park, see paragraph [0100-0103] an uplink control channel resource set may be configured to be used for transmitting uplink control information to the UE in order to transmit HARQ ACK/NACK feedback information for the PDSCH received from the base station using PDCCH and based on the feedback retransmission is received, the sub slot-based PUCCH repetition (or multiplexing PUCCH transmission); in such a case, the configuration information for the sub slot-based PUCCH resource set may additionally include repetition times setting information for transmission of the uplink control information in addition to the PUCCH resource setting information configuring the slot-based PUCCH resource set). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Kim’s system/method because it would allow frequency range configuration using an NR system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficiently satisfy different requirements for data rates, latency, reliability, coverage, and the like (Park; [0005]).

However, Kim does not explicitly teach determining to activate the repetition based on an indication that the UE did not successfully decode the PDSCH. However, Wang in the same or similar field of endeavor teaches determining to activate the repetition based on an indication that the UE did not successfully decode the PDSCH (Wang, see paragraph[0025], in order to successfully receive indications, decoding a signal received on a downlink shared channel and determining the receiving beam is to be changed from the first receiving beam to the second receiving beam based (i.e., activation of the second beam and deactivation of the first beam is performed  ) on a determination that a cyclic redundancy check for the signal received via the downlink shared channel has failed more than a defined threshold number of times and see paragraph [0066], for the new beam configuring repetition by configuring in channel State Information Reference Signal (CSI-RS) the repetition parameter "ON" for transmission from the same Tx beam multiple times so the UE receiver can sweep its receiver beam to find the best one). In view of the above, having the method of Kim and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Park  as modified by Wang within the system of Kim because it would allow adoption of a receiver beamforming technology. Furthermore, both references deal with same field of endeavor, thus modification of Kim   by Park  as modified by Wang would have been to achieve  increased efficiency by overcoming the blockage effect, especially the user self-blockage as disclosed in Wang para 0063.

Regarding claim 11: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 1, further comprising: determining to activate the repetition based on a block error rate (BLER) of the PDSCH. However, Wang in the same or similar field of endeavor teaches the method of claim 1, further comprising: determining to activate the repetition based on a block error rate (BLER) of the PDSCH( Wang, see paragraph[0025], in order to successfully receive indications, decoding a signal received on a downlink shared channel and determining the receiving beam is to be changed from the first receiving beam to the second receiving beam (i.e., activation of the second beam and deactivation of the first beam is performed )  based on a determination that a cyclic redundancy check for the signal received via the downlink shared channel has failed more than a defined threshold number of times). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Kim’s system/method because it would allow adoption of a receiver beamforming technology.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase efficiency by overcoming the blockage effect, especially to reduce the user self-blockage (Wang; [0063]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180279152 to Kim (hereinafter “Kim”)  in view of US. Pub. 20200221448 to Park (hereinafter “Park”) and the combination of Kim and Park is further combined with (US. Pub. 20200244411 to Takeda (hereinafter “Takeda”), US. Pub. 20200107310 to Wang (hereinafter “Wang”), and US. Pub. 20190342865 to Shin (hereinafter “Shin”)).

Regarding claim 7: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 6, wherein the indication comprises a negative acknowledgment (NACK) received from the UE in response to the PDSCH. However, Shin in the same or similar field of endeavor teaches the method of claim 6, wherein the indication comprises a negative acknowledgment (NACK) received from the UE in response to the PDSCH (Shin, see paragraph [0325], an LTE system adopts a hybrid automatic repeat request (HARQ) scheme and when a decoding failure occurs in the initial transmission the physical layer retransmits the corresponding data; in the HARQ scheme, if the receiver fails to correctly decode data, the receiver transmits information (i.e., negative acknowledgment (NACK)) indicating a decoding failure to the transmitter so that the transmitter can retransmit the corresponding data in the physical layer; the receiver combines the data retransmitted by the transmitter with the previously decoded data to improve data reception performance, and  when correctly decoding the data, the receiver transmits information (i.e., acknowledgment (ACK)) indicating a successful decoding to the transmitter so that the transmitter can transmit new data). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Kim’s system/method because it would allow setting the DMRS structure with a low overhead of a reference signal.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improved transmission efficiency (Shin; [0168]).

Regarding claim 8: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 6, wherein the indication comprises not decoding an uplink transmission from the UE in the set of initial transmissions. However, Shin in the same or similar field of endeavor teaches the method of claim 6, wherein the indication comprises not decoding an uplink transmission from the UE in the set of initial transmissions (Shin, see paragraph [0325], an LTE system adopts a hybrid automatic repeat request (HARQ) scheme and when a decoding failure occurs in the initial transmission the physical layer retransmits the corresponding data; in the HARQ scheme, if the receiver fails to correctly decode data, the receiver transmits information (i.e., negative acknowledgment (NACK)) indicating a decoding failure to the transmitter so that the transmitter can retransmit the corresponding data in the physical layer; the receiver combines the data retransmitted by the transmitter with the previously decoded data to improve data reception performance, and  when correctly decoding the data, the receiver transmits information (i.e., acknowledgment (ACK)) indicating a successful decoding to the transmitter so that the transmitter can transmit new data).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Kim’s system/method because it would allow setting the DMRS structure with a low overhead of a reference signal.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improved transmission efficiency (Shin; [0168]).

Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180279152 to Kim (hereinafter “Kim”)  in view of US. Pub. 20200221448 to Park (hereinafter “Park”) and the combination of Kim and Park is further combined with (US. Pub. 20200244411 to Takeda (hereinafter “Takeda”), and US. Pub. 20190342865 to Shin (hereinafter “Shin”)).

Regarding claim 17: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 13, further comprising: transmitting a negative acknowledgment (NACK) in response to a failure to decode the PDSCH; and Shin, see paragraph [0325], an LTE system adopts a hybrid automatic repeat request (HARQ) scheme and when a decoding failure occurs in the initial transmission the physical layer retransmits the corresponding data; in the HARQ scheme, if the receiver fails to correctly decode data, the receiver transmits information (i.e., negative acknowledgment (NACK)) indicating a decoding failure to the transmitter so that the transmitter can retransmit the corresponding data in the physical layer; the receiver combines the data retransmitted by the transmitter with the previously decoded data to improve data reception performance, and  when correctly decoding the data, the receiver transmits information (i.e., acknowledgment (ACK)) indicating a successful decoding to the transmitter so that the transmitter can transmit new data).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Kim’s system/method because it would allow setting the DMRS structure with a low overhead of a reference signal.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improved transmission efficiency (Shin; [0168]).

Regarding claim 28: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the apparatus of claim 24, wherein the processor is further configured to: transmit a negative acknowledgment (NACK) in response to a failure to decode the PDSCH; and determine to activate the repetition based on the failure to decode the PDSCH. However, Shin in the same or similar field of endeavor teaches the apparatus of claim 24, wherein the processor is further configured to: transmit a negative acknowledgment (NACK) in response to a failure to decode the PDSCH; and determine to activate the repetition based on the failure to decode the PDSCH(Shin, see paragraph [0325], an LTE system adopts a hybrid automatic repeat request (HARQ) scheme and when a decoding failure occurs in the initial transmission the physical layer retransmits the corresponding data; in the HARQ scheme, if the receiver fails to correctly decode data, the receiver transmits information (i.e., negative acknowledgment (NACK)) indicating a decoding failure to the transmitter so that the transmitter can retransmit the corresponding data in the physical layer; the receiver combines the data retransmitted by the transmitter with the previously decoded data to improve data reception performance, and  when correctly decoding the data, the receiver transmits information (i.e., acknowledgment (ACK)) indicating a successful decoding to the transmitter so that the transmitter can transmit new data). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Kim’s system/method because it would allow setting the DMRS structure with a low overhead of a reference signal.  Such combination would have been obvious to combine as both references are from  (Shin; [0168]).

Claims 9, 18 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180279152 to Kim (hereinafter “Kim”)  in view of US. Pub. 20200221448 to Park (hereinafter “Park”) and the combination of Kim and Park is further combined with (US. Pub. 20200244411 to Takeda (hereinafter “Takeda”), and US. Pub. 20200252956 to Liu (hereinafter “Liu”)).

Regarding claim 9: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 1, further comprising: transmitting, via a first search space (SS) configured for the UE in the potential retransmission slot, a physical downlink control channel (PDCCH) to the UE; a repetition of the PDCCH. However, Park in the same or similar field of endeavor teaches the method of claim 1, further comprising: transmitting, via a first search space (SS) configured for the UE in the potential retransmission slot, a physical downlink control channel (PDCCH) to the UE (Park, see paragraph [0107], when the UE performs an HARQ ACK/NACK feedback for the reception of a PDSCH, signaling of activation/deactivation of an intra-slot PUCCH repetition for the improvement of reliability may be performed explicitly or implicitly by the base station); a repetition of the PDCCH(Park, see paragraph [0100-0103] an uplink control channel resource set may be configured to be used for transmitting uplink control information to the UE in order to transmit HARQ ACK/NACK feedback information for the PDSCH received from the base station using PDCCH and based on the feedback retransmission is received, the sub slot-based PUCCH repetition (or multiplexing PUCCH transmission); in such a case, the configuration information for the sub slot-based PUCCH resource set may additionally include repetition times setting information for transmission of the uplink control information in addition to the PUCCH resource setting information configuring the slot-based PUCCH resource set. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Kim’s system/method because it would allow frequency range configuration using an NR system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficiently satisfy different requirements for data rates, latency, reliability, coverage, and the like (Park; [0005]).

 However, Kim does not explicitly teach transmitting, via a second SS configured for the UE in the potential retransmission slot. However, Liu in the same or similar field of endeavor teaches transmitting, via a second SS configured for the UE in the potential retransmission slot (Liu, see paragraph [0007], transmitting scheduling information to a user equipment; in response to receipt of first uplink data from the user equipment, transmitting a first acknowledgment signal to the user equipment in a first search space, or transmitting a second acknowledgment signal to the user equipment in a second search space; wherein the first acknowledgment signal instructs the user equipment to stop retransmission of the first uplink data, and the second acknowledgment signal instructs the user equipment to stop retransmission of the first uplink data and to start transmission of second uplink data to the base station, a first predetermined number of times of retransmission of the first acknowledgement signal in the first search space is different from a second predetermined number of times of retransmission of the second acknowledgement signal in the second search space). In view of the above, having the method of Kim and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Park as modified by Liu within the system of Kim because it would allow reduction unnecessary available resources. Furthermore, both references deal with same field of endeavor, thus modification of Kim   by Park  as modified by Liu  would have been to achieve  improved network coverage and resource efficiency as disclosed in Liu para 0003.

Regarding claim 18: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 17, further comprising: monitoring a first search space (SS) configured for the UE in the potential retransmission slot for a physical downlink control channel (PDCCH) scheduling a retransmission of the PDSCH; and monitoring a second SS configured for the UE in the potential retransmission slot for a repetition of the PDCCH. However, Liu in the same or similar field of endeavor teaches the method of claim 17, further comprising: monitoring a first search space (SS) configured for the UE in the potential retransmission slot for a physical downlink control channel (PDCCH) scheduling a retransmission of the PDSCH (Liu, see paragraph [0003], a conventional uplink grant signal (UL grant) is used to implement early acknowledgement and new transmission scheduling, and PDCCH are used to receive  physical hybrid automatic retransmission indicator channel (PHICH)), PDSCH is used for carrying data transmitted or retransmitted); and monitoring a second SS configured for the UE in the potential retransmission slot for a repetition of the PDCCH (Liu, see paragraph [0005],  there is provided a data transmitting method for a user equipment, comprising: receiving scheduling information from a base station; transmitting first uplink data to the base station with an initial number of times of retransmission; monitoring whether a first acknowledgment signal for uplink data is received from the base station in a first search space, meanwhile monitoring whether a second acknowledgment signal for uplink data is received from the base station in a second search space, wherein in the case that the first acknowledgment signal is received in the first search space, retransmission of the first uplink data is stopped, and in the case that the second acknowledgment signal is received in the second search space, retransmission of the first uplink data is stopped and transmission of second uplink data to the base station is started). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into Kim’s system/method because it would allow reduction unnecessary available resources.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improved network coverage and resource efficiency (Liu; [0003]).

Regarding claim 29: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the apparatus of claim 28, wherein the processor is further configured to: monitor a first search space (SS) configured for the apparatus in the potential retransmission slot for a physical downlink control channel (PDCCH) scheduling a retransmission of the PDSCH; and monitor a second SS configured for the apparatus in the potential retransmission slot for a repetition of the PDCCH. However, Liu in the same or similar field of endeavor teaches the apparatus of claim 28, wherein the processor is further configured to: monitor a first search space (SS) configured for the apparatus in the potential retransmission slot for a physical downlink control channel (PDCCH) scheduling a retransmission of the PDSCH(Liu, see paragraph [0003], a conventional uplink grant signal (UL grant) is used to implement early acknowledgement and new transmission scheduling, and PDCCH are used to receive  physical hybrid automatic retransmission indicator channel (PHICH)), PDSCH is used for carrying data transmitted or retransmitted); and monitor a second SS configured for the apparatus in the potential retransmission slot for a repetition of the PDCCH(Liu, see paragraph [0005],  there is provided a data transmitting method for a user equipment, comprising: receiving scheduling information from a base station; transmitting first uplink data to the base station with an initial number of times of retransmission; monitoring whether a first acknowledgment signal for uplink data is received from the base station in a first search space, meanwhile monitoring whether a second acknowledgment signal for uplink data is received from the base station in a second search space, wherein in the case that the first acknowledgment signal is received in the first search space, retransmission of the first uplink data is stopped, and in the case that the second acknowledgment signal is received in the second search space, retransmission of the first uplink data is stopped and transmission of second uplink data to the base station is started). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu into Kim’s system/method because it would allow reduction unnecessary available resources.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improved network coverage and resource efficiency (Liu; [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



//DEBEBE A ASEFA/ Examiner, Art Unit 2476                                                                                                                                                                                                       


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477